EXHIBIT 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE ST. MARY REPORTS RESULTS FOR SECOND QUARTER OF 2009 · Quarterly production of 28.2 BCFE exceeds guidance of 26.5 – 28.0 BCFE · Reported expenses for lease operating, transportation, DD&A, and total general and administrative all below guidance · Adjusted net income of $15.2 million or $0.24 per diluted share · Non-cash charges and impairments result in a GAAP net loss of ($8.3 million), or ($0.13) per diluted share DENVER, August 3, 2009 – St. Mary Land & Exploration Company (NYSE: SM) today reports financial results from the second quarter of 2009. MANAGEMENT COMMENTARY Tony Best, CEO and President, remarked, “St. Mary had a strong second quarter.We beat our production targets and performed well against our cost guidance.The Company successfully tested the Eagle Ford shale on its high working interest acreage in South Texas and continued to advance its other resource plays.We continue to execute well on the business plan that we set out at the beginning of the year.” SECOND QUARTER 2009 RESULTS St. Mary posted a net loss for the second quarter of 2009 of ($8.3 million), a loss of ($0.13) per diluted share.This compares to net income of $32.5 million, or $0.52 per diluted share, for the same period in 2008.Adjusted net income for the quarter, which adjusts for significant non-recurring or unusual non-cash items, was $15.2 million, or $0.24 per diluted share, versus $80.5 million, or $1.28 per diluted share, for the second quarter of 2008.A summary of the adjustments made to arrive at adjusted net income (loss) is presented in the table below. For the Three Months Ended June 30, 2008* Weighted-average diluted share count (in millions) $ in millions Per Diluted Share $ in millions Per Diluted Share Reported net income (loss)
